Citation Nr: 0520137	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's entitlement to service connection for 
chronic head injury residuals.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

3.  Entitlement to service connection for chronic left hip 
gunshot wound residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from August 1943 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for chronic head injury 
residuals and denied service connection for both a chronic 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD) and chronic left hip gunshot wound 
residuals.  In February 2004, the accredited representative 
submitted a Motion to Advance on the Docket.  In February 
2004, the Board granted the accredited representative's 
motion.  In February 2004, the Board remanded the veteran's 
claims to the RO for additional action.  

For the reasons and bases addressed below, service connection 
for left hip gunshot wound residuals is DENIED.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic head injury residuals and the 
veteran's entitlement to service connection for a chronic 
psychiatric disorder to include PTSD are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  


FINDING OF FACT

Left hip gunshot wound residuals were not manifested during 
active service or at any time thereafter.  




CONCLUSION OF LAW

Left hip gunshot wound residuals were not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records make no reference to 
left hip gunshot wound residuals or other hip abnormalities.  
Naval treatment records dated in September 


1945 and November1945 state that the veteran had "no combat 
duty."  The veteran's service personnel records indicate 
that he served within the Continental United States and the 
Territory of Hawaii.  The service documentation does not 
refect that the veteran participated in combat.  In a March 
2002 written statement, the veteran conveyed that he served 
aboard the U.S.S. Arizona and was wounded in the attack on 
the battleship at Pearl Harbor.  This statement is not 
supported by the evidence of record.  His name is not listed 
among the survivors of the U.S.S. Arizona.   

In his January 2002 claim for service connection, the veteran 
sought service connection for a gunshot wound "in the hip 
area."  When examined by VA for compensation purposes in 
September 1998, the veteran's "joints and extremities" were 
all found to "be fairly normal for his age."  No left hip 
gunshot wound residuals were identified.  This evidence is 
against the veteran's claim.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
record is devoid of any objective evidence of chronic left 
hip gunshot wound residuals.  Absent a current disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the instant claim is 
denied.  


II.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In August 2002, 
February 2004, and August 2004, the veteran was provided with 
VCAA notices which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would 


assist him in developing his claim.  The August 2002 notice 
was provided prior to the September 2002 rating determination 
from which this appeal arises.  

In its February 2004 remand instructions, the Board directed 
that the veteran was to be afforded a VA examination for 
compensation purposes.  In August 2004, the RO scheduled the 
veteran for the requested evaluation.  The veteran failed to 
report for the scheduled examination.  The Court has held 
that the VA's duty to assist the veteran in the proper 
development of his case is "not always a one-way street" and 
the veteran must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Therefore, the Board finds that 
all relevant facts have been properly developed to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim for service connection 
for left hip gunshot wound residuals.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial.  


ORDER

Service connection for left hip gunshot wound residuals is 
DENIED


REMAND

In her July 2005 Informal Hearing presentation, the 
accredited representative asserts that the RO failed to 
forward the veteran's written statements as to his claimed 
inservice traumatic events to the United States Armed 
Services Center for Unit Records Research (USASCURR) for 
verification.  In its February 2004 remand instructions, the 
Board directed the RO to forward the veteran's written 
statements 


as to his alleged inservice stressful experiences to USASCURR 
for verification.  A March 2004 written statement from the 
veteran advances that his alleged stressors included 
sustaining a head wound during the December 7, 1941, attack 
on the U.S.S. Arizona.  

A review of the claims file fails to reveal any documentation 
that the veteran's written statements were forwarded to the 
USASCURR for verification.  The Court has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, this case is REMANDED for the following action:  

1.  Submit the veteran's written 
statements as to his alleged inservice 
stressful experiences to the USASCRUR for 
verification of the claimed stressor or 
stressors.  

2.  Readjudicate the issues of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for 
chronic head injury residuals and 
entitlement to service connection for a 
chronic psychiatric disorder to include 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  



The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


